Title: To John Adams from Charles Lee, 27 October 1798
From: Lee, Charles
To: Adams, John



Dear Sir
Alexandria october 27th. 1798

I had the honor to receive your letter of the 10th. a few days ago and sympathising with you on account of the tedious illness of Mrs. Adams it is pleasing to learn that her health is in such a state of convalescence as to enable her to undertake a long journey; and I hope and pray your own strength may be restored before the meeting of Congress and that you may be blessed with health at all times to go through the arduous duties which have been imposed on you by our Country and most especially at this perilous juncture.
Believing the malady in Philadelphia to be of the same kind which has before afflicted that city, and having already twice experienced no danger to the health of the members of Congress during the winters which succeeded the malady I am of opinion that it will be safe for Congress to meet there in december. If they cannot meet in Philadelphia for this cause, it is difficult to find a place where they could be conveniently accomodated unless in maryland, as the same objection lies against Newyork and Wilmington. A very few days now will ascertain whether Philadelphia will be safe and if unsafe I will suggest for consideration whether Baltimore would not be preferable either to Annapolis or George Town. If the meeting cannot be in Philadelphia many reasons would suggest make it desireable to come at once to the Patowmack; but I fear very much neither George town nor the city or both together are in condition to supply accomodations at this moment that would be agreeable. Of this however I do not speak with absolute certainty.
In my next I shall comply with your request relative to the Speech.
I have the honor to remain with / perfect respect sir your most / obedient humble servant

Charles Lee